Title: To George Washington from Marinus Willett, 18 April 1783
From: Willett, Marinus
To: Washington, George


                        
                            Sir
                            Albany April 18, 1783.
                        
                        Your Excellencies Letter of the 14th inst. and the Dispatches for General McClain was handed to me by Colonel
                            Varick, the night before last, and Yesterday Morning I had these Dispatches forwarded from Schenectedy by two Indian
                            Prisoners. I have engaged to pay these Indians each thirty Dollars on their Return, and producing a Rect from the Officer
                            Commanding at Niagary; besides which, the Indians were furnished with Articles of Cloathing to the amount of three pounds,
                            so that the whole Expence in forwarding those Dispatches amount to twenty Seven pounds, New York Currency, which Sum I’ll
                            be obliged to your Excellency to Order deposited with Henry Glen, Esqr. Indian Agent at Schenectedy, by the return of the
                            Indian Prisoners, which I expect will be in twenty four Days from their Departure.
                        I happened to arrive at this place the Evening before these Gentlemen who carried General Carlton’s
                            Dispatches to Canada, and as the Reports of the Savages having Struck at Wyoming, reached this City at the time those
                            Officers were here, I prevald on one of them, (who informd me he was intimately acquainted with the Officer Commanding at
                            Oswago) to send a printed Proclamation for a Cessation of Hostilities (which he had brought with him from New York) and a
                            Letter signifying that those Officers were thus far on their way to Canada, with Official Accounts of a Peace, from Sir
                            Guy Carlton to Genl Haldiman, which Proclamation & Letter I forwarded immediately to Oswago by a Flagg. As I was
                            inducd to this Measure by Motives of Humanity I flatter myself it will not be displeasing to your Excellency. I have the
                            Honor to be, Sir, Your Excellencies most Obedt huml. Servt
                        
                            Marinus Willett
                        
                    